Citation Nr: 0203569	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  92-22 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for scars of the left 
hand.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
September 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1991 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the noncompensable 
evaluation for scars of the left hand.

In August 1993, the Board denied a compensable evaluation for 
scars of the left hand.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In August 1996, the Court, inter alia, vacated the 
Board's decision as to the issue of entitlement to a 
compensable evaluation for scars of the left hand, and 
remanded the matter to the Board for further action.  
Pursuant to the Court's decision, the case was remanded to 
the RO in February 1997, October 1997, and again in September 
1999 for additional development and adjudicative actions.  

The Board issued another decision in August 2000, denying the 
claim.  The veteran appealed the decision to the Court.  In 
March 2001, the Secretary filed a motion to vacate the August 
2000 Board decision and remand asserting that enactment of 
the Veterans Claims Assistance Act of 2000 had occurred 
during the appeal process and that the veteran's claim must 
be remanded for readjudication under the new law.

The Board notes that although it referred a claim to the RO 
in the August 2000 decision, the Court vacated its decision, 
and thus that it must repeat the referral.  The veteran's 
primary contention is that he has weakness in his left hand 
due to his inservice jeep injury, he has claimed on various 
medical reports that this weakness began shortly after his 
injury, on one occasion estimating about one to six months 
after his injury.  He remained in service for two-and-one-
half months after the injury.  In addition, his statements in 
connection with the increased rating claim are to the effect 
that he believes he is entitled to compensation for the 
symptoms.  These statements constitute an informal claim for 
service connection on a direct basis.  However, this matter 
has not been adjudicated, and the veteran's notice of 
disagreement and substantive appeal cannot be construed as a 
disagreement with a failure to adjudicate this matter; 
accordingly, the matter is referred to the RO for appropriate 
disposition.
FINDINGS OF FACT

1.  Service-connected scars of the left hand are manifested 
by small, well-healed scars which are not painful, keloidal, 
or adherent, and do not limit the motion of the hand or 
wrist.

2.  Weakness in the left upper extremity, with symptoms 
including loss of grip in the left hand, have not been shown 
to be manifestations of, or due to, service-connected scars 
of the left hand.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for scars of the 
left hand have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.118, Code 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that on July 18, 1957, the 
veteran was in a jeep accident, where the jeep turned over on 
his hand, and was treated for multiple superficial 
lacerations and abrasions of the upper surface of his left 
hand.  X-rays showed no bony abnormalities.  On July 24, 
1957, the veteran was seen with minimal edema and very slight 
limitation of motion of the joints of the fingers.  Two days 
later, the examiner noted that the edema had subsided and 
that range of motion was normal and that maximum benefit had 
been reached.

The September 1957 separation examination showed that 
clinical evaluation of the veteran's upper extremities was 
normal.  

The veteran filed a claim for service connection in October 
1957, stating that he had an injury to the left hand, with 
grip loss.  A December 1957 VA examination report shows that 
the veteran complained that the left hand was weak.  On 
examination, all joints in the upper and lower extremities 
had full range of motion without pain, tenderness, swelling 
or crepitation on motion.  The examiner stated that there 
were two small scars, less than one centimeter in diameter, 
on the dorsum of the left hand.  He stated the veteran's grip 
was good and that the scars were non-adherent.  X-rays were 
negative for signs of bone or joint injury.  The examiner's 
final diagnosis was "scars, two small, less than [one 
centimeter] in diameter, dorsum, left hand, non-adherent, 
non-symptomatic, non disabling."

In June 1958, the RO granted service connection for left-hand 
scars, and assigned a noncompensable rating, effective 
October 1, 1957.  

According to a February 1961 medical statement from a private 
physician, the veteran had scars and some weakness in the 
left hand grip, due to his inservice jeep accident.  

A January 1978 VA examination report shows that the examiner 
stated that the veteran's upper extremities moved freely 
through range of motion without restriction.  He noted that 
the hands were negative.

A May 1990 VA outpatient treatment report shows that in May 
1990, the veteran was evaluated for pain and swelling of the 
left hand, and reflex sympathetic dystrophy of the left hand.  
Diminished grip strength in the left upper extremity was 
noted.  X-rays in the left hand and wrist, to rule out 
osteoporosis, resulted in an impression of a negative x-ray 
of the left hand; soft tissue swelling of the left wrist; and 
no evidence of osteoporosis.  

A May 1990 rehabilitation medicine service note showed 
reported clinical diagnoses of chronic neck pain radiating to 
the left shoulder and arm, and pain and swelling of the left 
hand.  Secondary diagnoses were cervical spondylosis and 
reflex sympathetic dystrophy of the left hand.  His treatment 
included physical therapy, including grip strengthening 
exercises.  In July 1990, the veteran complained of constant 
pain in his left hand, and continued physical therapy was 
recommended.  In July 1992, it was noted that the veteran 
claimed left hand weakness.  The examiner stated that he felt 
that the veteran had poor effort in the left hand grip, and 
noted that he did not see any motor weakness.  

VA outpatient treatment records show several occasions from 
July 1993 to September 1998 on which weakness in the left 
upper and lower extremities was noted.  Specifically, in July 
1993, he reportedly had weakness in the left upper extremity 
since an accident in service.  In December 1993, the examiner 
noted that there was weakness in the left upper and lower 
extremities.  He graded strength 1/5 in the upper extremity 
and 2/5 in the lower extremity, whereas the right upper and 
lower extremities both had 5/5 strength.  The examiner also 
noted that the veteran had decreased sensation on the left 
side.  The assessment was upper extremity weakness, 
progressive.  In February 1994, the veteran reported 
decreased sensation on the left side of his body.  No 
clinical findings were reported.  In September 1997, the 
veteran reported weakness on the left side.  The examiner 
noted that there were no deep tendon reflexes in the left arm 
and that the veteran had no grip.

A June 1998 VA neurological examination report shows that the 
examiner stated he had reviewed the claims file.  The veteran 
stated that he had a history of pain and decreased use of the 
left arm and leg which had progressively worsened since a 
motor vehicle accident in service.  The examiner reported 
that the veteran had decreased tone throughout the left side 
and was unable to cooperate with the examination, secondary 
to pain on any manipulation of the left arm.  He noted, 
however, there was no atrophy of muscles in the left arm.  
The examiner stated the veteran was unable to lift the 
deltoid, move the biceps or triceps, or get a good grip; 
which he noted would all be less than 2/5 as to motor 
strength.  He stated that there was decreased sensation to 
touch throughout the left side.  The examiner noted that the 
weakness present on the left side was "difficult to explain, 
given the lack of muscle wasting or contracture, given the 
thirty year history of his injury."  A computerized 
tomography (CT) scan was recommended, to rule out an 
intracranial lesion.  The scan, conducted in July 1998, was 
reported to be within normal limits.  X-rays of the left hand 
showed primary degenerative arthritis in the left first 
carpal metacarpal, and minimal degenerative changes at the 
distal interphalangeal, of the second and third fingers, with 
no other abnormality.  

A June 1998 VA examination report shows that the examiner 
noted that the claims file had been reviewed.  The veteran 
reported that he had cut his left hand in a jeep accident in 
service, and that he had picked glass out of the hand for 10 
to 15 years.  He stated he had gradually lost grip strength.  
The examiner stated that upon physical examination, the 
veteran was unable to move the left arm or hand.  He stated 
the veteran could not grasp, push, pull, twist, or probe and 
that there was no motion of the left hand.  Additionally, he 
noted there was no bone or muscle loss.  He further noted 
that the left hand was smaller than the right hand, but that 
the left hand appeared normal, and there was no wasting.  The 
diagnosis was paralysis of the left hand with sensory 
retention, post-traumatic.  He added that the only scarring 
was on the dorsum of the left hand, which was not painful, 
keloidal, adherent, or limiting the motion of parts involved. 

A November 1999 VA muscles examination report shows that the 
examiner noted that the file had been reviewed prior to the 
examination.  The veteran reported that he had cut the left 
hand in a jeep accident in service.  He stated that it had 
healed, but that he had started losing grip and currently did 
not have any grip.  He stated that at the present time, he 
could not move his entire left upper extremity from the 
shoulder down.  The veteran reported that his activity was 
limited by fatigue and inability to move his entire left 
upper extremity.  The examiner stated that upon physical 
examination, there was a one-by-two centimeter scar of the 
dorsum of the left hand, which was nontender and was 
"insignificant in appearance."  He added that there was no 
tissue loss or adhesions, but noted that tendon damage was 
questionable.  Bone or nerve damage was noted to be "not 
determined."  The examiner stated muscle strength was very 
poor and that there was no muscle strength in the left hand, 
except for weak movement of the left thumb.  He stated the 
veteran carried the left arm as though it was paralyzed.  

The examiner entered a diagnosis of paralysis of the left 
upper extremity from the shoulder to the hand, except for the 
thumb.  He stated he was unable to make the causal connection 
between the edema in service and the current residuals.  He 
noted that there was no soft tissue swelling present.  The 
examiner stated that the veteran exhibited paralysis and that 
there was some atrophy present, but not markedly so.  He 
noted the left hand was smaller than the right, but that the 
intrinsic musculature was still present.  It was his 
determination that it was at least as likely as not that the 
identified residuals were due to the inservice injury of the 
left hand.  

A November 1999 VA neurological examination report shows that 
the veteran reported that his left hand had been cut by glass 
while in service, and that he had picked glass out of it for 
years.  He stated that swelling began immediately after the 
1957 accident, but that the hand weakness began about one to 
six months after the injury.  The examiner stated that the 
veteran held his left arm in a flaccid fashion, but at a 90-
degree angle at the elbow with the left thumb hooked into his 
waistband for support.  He noted that the veteran described 
intrascapular discomfort; however, he stated that the left 
acromioclavicular joint had no calcification or point 
tenderness when he distracted the veteran.  The examiner 
stated that upon examination of both hands, there was no 
evidence of any loss or skin appendages, shininess, 
puffiness, edema, or nail changes.  He stated the veteran did 
not have any contracture or resistance to passive range of 
motion of the fingers, thumbs, or wrist.  He noted the 
veteran was hyperaphic to touch at times, but not in a 
consistent manner.  On muscle group testing, the veteran 
provided 0/5 effort at the deltoid, biceps, triceps, wrist 
extensors, flexors and grasps.  The examiner stated the 
following:

When I support his left arm and then 
release, his left arm does not drop at 
the elbow[,] suggesting that he has some 
retained biceps function.  Then, I was 
unable to position his arm in such a way 
to test the triceps against gravity[,] as 
[I was] not able to elevate the arm from 
his side.  He provides resistance 
forcibly when I attempt to lift his elbow 
away from his side, though I palpated no 
contraction of the Teres muscles with his 
adduction.  This strength on adduction 
was 5/5 and accompanied by much complaint 
of pain, though there was no crepitus and 
no sense that I was encountering the 
resistance of a joint capsule in 
attempting to abduct the left arm at the 
shoulder. . . .

The examiner stated that the veteran reported he was unable 
to feel temperature, vibratory, or pin prick at the left 
hand.  He concluded that there was no evidence of chronic 
changes of disuse that would accompany a left upper extremity 
weakness on the basis of stroke or upper motor neuron 
findings, and that there was no evidence of a flaccidity of 
the left upper extremity to suggest nerve severance.  He 
added the following:

Moreover, the limitation of range of 
motion which the patient provides is 
forcible limitation and not one of 
passive resistance, such as would be 
expected with a left rotator cuff injury.  
Such [] injury would be possible with his 
history, but is not collaborated by the 
features of his examination. . . .

A November 1999 VA nerve conduction velocity test disclosed 
sensory motor polyneuropathy.  X-rays of the left hand taken 
at that time did not show any evidence of degenerative joint 
disease, acute fracture or dislocation.  X-rays taken of the 
left shoulder revealed no evidence of acute fracture or 
dislocation in the left hand, left wrist, or left shoulder.  
There was no evidence of degenerative joint disease.  

In a December 1999 addendum, the VA examiner, who conducted 
the neurological examination, noted that the nerve conduction 
study results indicated electrophysiology findings of 
sensorimotor polyneuropathy of the left upper extremity 
affecting both the median and ulnar nerves, both sensory and 
motor functions.  The examiner concluded that:  

Such findings are indicative of more 
generalized neuropathic process and are 
not consistent with a hand injury in 
which, most typically, some, but not all 
of the nerves would be affected, given 
that the hand is still structurally intact 
and that the injury occurred to the dorsal 
surface in the form of glass penetrating 
the skin and being lodged in the 
subcutaneous tissues.  A glass injury 
would cause transection of the nerve and 
the absence of conductions, whereas the 
nerve conduction studies indicate that 
nerve conductions are present, but slowed.

The nerve conduction studies show that the 
nerve continuity has not been disrupted, 
as would occur in an injury in which the 
nerve was cut by glass.

In a December 1999 addendum, the VA examiner, who conducted 
the muscles examination, reported the following:

Upon additional review of this case[,] I 
will add that I am at a loss to explain 
the paraplegia of the entire left upper 
extremity when only his left hand was 
injured in the jeep injury.  Please refer 
to the neurologist's review also. 

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the December 1991 rating decision on appeal, 
the September 1992 statement of the case, and the August 
1998, April 1999, and February 2000 supplemental statements 
of the case, the RO informed the veteran of the evidence 
necessary to establish a higher evaluation for scars of the 
left hand and the reasons and bases for its determination.  
In the September 1992 statement of the case, the RO also 
included the pertinent regulations that applied to the 
veteran's claim for an increased evaluation for his service-
connected disability.  Correspondence copies of the December 
1991 rating decision and the September 1992 statement of the 
case were mailed to the veteran's accredited representative 
at that time, the Disabled American Veterans.  Correspondence 
copies of April 1999 and February 2000 supplemental 
statements of the case were mailed to the veteran's 
accredited representative at that time, Ms. Hart.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representatives are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, although the August 1993 and August 2000 Board 
decisions were subsequently vacated, the veteran was still 
provided copies of these decisions, wherein the Board 
explained the reasons and bases for denying a compensable 
evaluation for scars of the left hand.

The veteran has reported having received treatment at the VA 
facilities in Memphis, Tennessee; Dublin, Georgia; and 
Birmingham, Alabama, for his left hand.  The record reflects 
that in November 1997, the RO sought to obtain the records 
from the VA facility in Georgia, which records were received 
in January 1998 and associated with the claims file.  The 
Board notes that records from the Memphis, Tennessee, 
facility were included in these records.  The record further 
reflects that in March 1999, the RO requested the VA 
treatment reports from the VA facility in Montgomery, which 
records, including from Birmingham, were received in April 
1999 and associated with the claims file.  The veteran has 
not alleged that there are any additional medical records 
related to treatment for the service-connected scars of the 
left hand that have not been associated with the claims file.  
Finally, in accordance with its duty to assist, VA has had 
the veteran undergo VA examinations related to his claim, to 
include follow-up examinations to obtain more detailed 
findings from the VA physicians.

Following the remand from the Court, the Board, in a June 
2001 letter, gave the veteran's attorney an opportunity to 
submit additional argument and/or evidence.  In a January 
2002, VA Form 119, Report of Contact, it shows that the 
veteran's attorney stated that she had no argument or 
evidence to submit in this appeal.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria & Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2001); Schafrath, 1 Vet. App. 589.  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service-connected scars of the left hand have 
been evaluated as noncompensably disabling under 38 C.F.R. 
Part 4, Diagnostic Code 7805, which provides for scars to be 
rated based on limitation of the affected parts.  Other 
Diagnostic Codes that address scars are 7803 and 7804.  Under 
Diagnostic Code 7803, a scar which is superficial, poorly 
nourished, with repeated ulceration will be assigned a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2001).  Under Diagnostic Code 7804, a scar which is 
manifested as superficial, tender, and painful on objective 
demonstration will be assigned a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  

The Board notes that in its decision, the Court, observing 
that the Board had failed to adequately discuss Diagnostic 
Code 7805, determined that the part affected by the veteran's 
scars was the left hand, and, accordingly, identified that 
portion of the rating schedule pertaining to muscle injuries 
of the forearm and hand, contained in Diagnostic Codes 5307, 
5308, and 5309, as applicable.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5307, 5308, 5309 (2001).  The Court noted 
that Diagnostic Code 5307 pertained to flexion of the wrist 
and fingers; Diagnostic Code 5308 addressed extension of the 
wrist, fingers, and thumb, and Diagnostic Code 5309 applied 
to limitation of function of the "grasping movements" of 
the forearm muscles, "supplemented by the intrinsic muscles 
[of the hand] in delicate manipulative movements."  The 
Court stated that the criteria in Diagnostic Code 5309 were 
thought to be relevant, because the veteran had been 
"asserting grip loss as a residual of his in-service hand 
injury since his original 1957 claim, submitted three months 
after discharge." 

Subsequent to the Court's decision, several examinations were 
conducted, which are summarized above, to address the matters 
raised by the Court.  These examinations, conducted in 1998 
and 1999, noted grip strength ranging from no grip at all to 
2/5.  Although "some" atrophy was noted on the November 
1999 muscles examination, it was noted that the intrinsic 
musculature was still present.  In the November 1999 VA 
neurological examination report, the examiner noted that 
chronic changes of disuse were not seen, and felt that the 
weakness was "difficult to explain" in light of the history 
and the lack of muscle wasting or contracture.  Nevertheless, 
nerve conduction studies in December 1999 showed a 
generalized polyneuropathy in the left upper extremity.  
Thus, while it appears that the level of weakness 
demonstrated by the veteran on the several examinations did 
not correspond to the objective findings, there is 
polyneuropathy present.  Further, the reflex sympathetic 
dystrophy diagnosed in 1990 was not shown on any of the 1998 
and 1999 examinations.  

However, before the level of impairment can be assessed, the 
extent to which any such above-described symptoms can be 
considered to be residual of his inservice injury, or 
resultant scarring, must be determined.  As can be seen from 
the evidence above, the veteran's initial inservice injury 
was described, on several occasions, as consisting of 
superficial cuts and abrasions, and was eventually noted to 
be healed.  At separation, there were no findings related to 
the veteran's hand-clinical evaluation of the upper 
extremities was normal.  In fact, in the report of medical 
history completed by the veteran at that time, he indicated 
that he had back pain as a result of the jeep accident, 
particularly when lifting.  He made no mention of any left 
hand pain.  Following his discharge from service, and 
approximately three months after the injury, the veteran 
filed a claim, stating that his left hand grip was weak.  An 
examination two months later did not reveal objective 
evidence of weakness; however, in February 1961, a private 
physician reported "some" weakness in the left hand grip 
and attributed it to the veteran's accident in service.  From 
1990 to the present, weakness in the left arm, and then 
weakness in the entire left arm, were noted; in 1998, 
weakness in the entire upper and lower extremities of the 
left side was noted.  However, significant muscle wasting or 
contractures have not been shown.  

In determining whether, or to what extent, this disability is 
associated with the veteran's service-connected scars of the 
left hand, the evidence in the veteran's favor consists of 
his October 1957 statement claiming that he had weakness in 
the left hand, the private physician's February 1961 
statement that the veteran had some weakness in the left hand 
grip, due to his inservice accident, and a VA examination of 
the hand in June 1998, which resulted in a diagnosis of 
paralysis of the left hand with sensory retention, post-
traumatic.  In addition, the examiner who conducted the 
muscles examination in November 1999 initially concluded that 
it was at least as likely as not that the identified 
residuals were due to the inservice injury of the left hand.  
(The Board notes that the June 1998 "hand" examination and 
the November 1999 muscles examination was conducted by the 
same VA examiner.)

Evidence against such a conclusion consists of the absence of 
any objective evidence of weakness at the time of the 
veteran's separation examination in September 1957 and in the 
December 1957 VA examination report.  The VA examiner, who 
conducted the November 1999 muscles examination, concluded 
that the edema present in service was not responsible for any 
of the current disability.  In addition, the VA neurological 
examination report prepared in November and December 1999 
ultimately concluded that the polyneuropathy was of a 
generalized process, with slowed conductions, which was not 
consistent with the hand injury, which would have been more 
likely to cause injury to some, but not all, of the nerves, 
and cause total absence of conductions in the affected 
nerves, rather than a slowing.  Additionally, in a December 
1999 addendum, the VA examiner stated that upon further 
review that he was at a loss to explain the paraplegia of the 
entire left upper extremity when only the left hand had been 
injured in the jeep injury.  

In evaluating the weight to be assigned to the above-
described evidence, it is significant to note that the only 
examiner to provide a rationale for the opinion was the 
examiner who conducted the November 1999 and December 1999 
neurological examinations.  The examiner explained that, in 
an injury as described by the veteran, most typically, some, 
rather than all, of the nerves would be affected, and that 
the affected nerves would have an absence of conductions, 
whereas, here, the nerve conduction studies indicated that 
nerve conductions were present, but slowed.  Also, it must be 
noted that the examiner who stated that it was as likely as 
not that the identified residuals were due to the inservice 
injury in a November 1999 examination report, submitted an 
addendum the following month, stating that upon further 
review that he was at a loss to explain the paraplegia of the 
entire left upper extremity when only the left hand was 
injured in service.  

Also hurting the veteran's claim that his weakness of his 
left upper extremity is due to the accident in service is his 
lack of cooperation during the examinations conducted to 
determine the etiology of his left upper extremity weakness.  
In a July 1992 VA outpatient treatment report, the examiner 
stated that the veteran had poor effort as to his left hand 
grip and noted that he did not see any motor weakness.  In 
the June 1998 VA neurological examination report, the 
examiner stated that the veteran was unable to cooperate 
because of pain in his left upper extremity.  He stated that 
it was difficult to explain the veteran's weakness given the 
lack of muscle wasting or contracture and given the 30-year 
history of his inservice injury.  In the November 1998 
examination report, the examiner went into detail as to the 
veteran's lack of cooperation during the examination.  The 
examiner noted that the veteran provided no effort when the 
examiner was attempting to determine the strength in the 
veteran's upper extremity muscles, yet he was able to 
determine that the veteran had biceps function.  He 
subsequently stated that the veteran's limitation of motion 
was "forcible."  The examiner also noted that the veteran's 
complaints of pain during the examination were not 
consistent.  The veteran's lack of cooperation during the 
examinations and the examiners's reports of inconsistent 
findings is evidence against the veteran's claim, as it calls 
into question the veteran's credibility.

Thus, the Board gives the veteran's allegations of left arm 
weakness little probative value.  Examiners have consistently 
noted that the veteran has no muscle wasting, which indicates 
that the veteran is using his left arm regularly.  Although 
it has been noted that the veteran's left hand is smaller 
than the right hand, no medical professional has attributed 
this to the veteran's accident in service, including the 
scars that resulted from the accident.  As stated above, the 
service medical records show that the veteran sustained 
superficial lacerations.  There have been no medical findings 
that the veteran has suffered from tendon or nerve damage 
within the hand.  The veteran did not sustain lacerations to 
his wrist or arm.  As stated in the December 1999 addendum, 
the examiner was at a loss to explain the veteran's 
paraplegia of the entire left upper extremity when only the 
left hand was injured in service.  The Board finds that the 
medical findings made during service and made contemporaneous 
to the accident are, in conjunction with the recent, more 
comprehensive and carefully reasoned neurological studies, 
far more probative of the matter of the severity of the 
veteran's injury, than the current allegations of weakness of 
the entire left upper extremity and the medical findings that 
support his allegations.

Consequently, the Board finds that the weight of the evidence 
is against a finding that the impairment in the veteran's 
entire left upper extremity is due to his service-connected 
left hand injury residuals.  

The Board notes, however, that this does not rule out a claim 
for service connection for the left upper extremity 
disability on the basis of direct service incurrence, based 
upon his contentions that he began experiencing loss of grip 
strength in service, and, as noted in the "INTRODUCTION" 
section above, the matter is referred to the RO for 
appropriate action.  

Accordingly, since the weight of the medical evidence 
attributes the weakness in the left hand to a polyneuropathy 
which is not shown to be due to the service-connected injury 
residuals, including scarring, the criteria for a compensable 
rating based on muscle injury, set forth in Diagnostic Codes 
5306, 5307, and 5308, have not been met.  Similarly, the 
criteria for a compensable rating under Diagnostic Codes 
8512, 8513, 8514, 8515, and 8516, which pertain to 
neurological impairment of peripheral nerves involving the 
function of the hand, are not met for the same reasons.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8512, 8513, 8514, 8515, 
8516.

Considering the veteran's service-connected disability based 
upon the residual "scars," the Board notes that the June 
1998 hand examination report shows that the examiner 
determined that the scars on the dorsum of the left hand, 
were not painful, keloidal, or adherent, and did not limit 
the motion of parts involved.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7803, 7804, 7805.  Although a June 1998 X-ray 
was interpreted as showing arthritis in the hand, it was 
noted to be "primary" arthritis, rather than secondary or 
post-traumatic.  In the November 1999 muscles examination 
report, the examiner noted that the scar on the dorsum of the 
left hand was nontender and "insignificant in appearance," 
with no tissue loss or adhesions.  Tendon damage was 
questionable.  Although it was noted that bone or nerve 
damage was "not determined" as discussed above, other 
examinations have ruled out bone or nerve damage.  Whether 
there was tendon damage was noted to be "questionable;" 
however, no medical professional has identified any specific 
tendon damage, contemporaneously with the accident or 
afterward.  Accordingly, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for a compensable rating.  38 C.F.R. § 4.7 
(2001).

The veteran is competent to report his symptoms.  To the 
extent that he has alleged that he has weakness in his entire 
left upper extremity, the preponderance of the evidence is 
against a finding that such is due to the service-connected 
scars of the left hand.  To the extent that the veteran has 
alleged that his service-connected scars of the left hand 
have worsened, the medical findings do not support the grant 
of a compensable evaluation for the service-connected 
disability.  The veteran's scars have not been shown to cause 
him any disability.  The Board attaches far more probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements, even if 
sworn. 

In sum, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for a 
compensable evaluation for the scars of the left hand, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a compensable evaluation for scars of the left 
hand is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

